FILED
                                                                       DECEMBER 10, 2020
                                                                   In the Office of the Clerk of Court
                                                                  WA State Court of Appeals Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                            )
                                                )         No. 36817-3-III
                      Respondent,               )
                                                )
       v.                                       )         UNPUBLISHED OPINION
                                                )
ELIZABETH L. TURNER-MURPHY,                     )
                                                )
                      Appellant.                )

       FEARING, J. — When a driver impaired by alcohol ignores a stop sign, drives

through the controlled intersection, and strikes a motorcycle thereby killing the

motorcyclist, is the failure of the motorcyclist to see and react to the car a sufficient

intervening cause to preclude a finding that the driver’s conduct was the proximate cause

of the death of the motorcyclist and to shield the driver from a charge of vehicular

homicide? Because the impaired driver should have foreseen the motorcyclist entering

the intersection and because the unlawful conduct of the impaired driver did not end until

the collision, we answer in the negative. We affirm the conviction of appellant Elizabeth

Turner-Murphy for vehicular homicide.

                                           FACTS

       Because Elizabeth Turner-Murphy challenges the sufficiency of evidence to
No. 36817-3-III
State v. Turner-Murphy


convict her of vehicular homicide, we glean the facts from trial testimony. On October

26, 2017, a Ford Expedition driven by Turner-Murphy collided with a motorcycle ridden

by Valarie Daly inside the intersection of Grace Avenue and Pines Road in Spokane

Valley. Daly died from injuries sustained in the collision. Numerous witnesses,

including Maura Gopar Santos, Michael Deafled, Lynette Williams, Mary Hayward, and

Robert Barber, saw portions of the events leading to the crash. We relate some of the

facts from the various perspectives of the eyewitnesses.

       During the evening of Wednesday, October 25, 2017, Elizabeth Turner-Murphy

consumed two vodka and seltzer drinks. Her partner prepared the drinks. Turner-

Murphy assumes each drink contained three shots of alcohol. At 10 p.m., an ill Turner-

Murphy retired to bed in her Spokane Valley abode.

       At 4 a.m., on Thursday, October 26, 2017, Elizabeth Turner-Murphy’s alarm rang.

Because she remained ill, she decided to avoid work for the day. She returned to sleep

and awoke four hours later. Although the illness persisted, she proceeded to run an

errand in her vehicle.

       On the morning of October 26, Valarie Daly drove a 2017 Triumph motorcycle to

work. Daly traveled south on Pines Road in Spokane Valley. The weather was sunny

and the roads dry. Pines Road has two lanes running each direction. The speed limit is

35 miles an hour. Pines Road eventually intersects with Grace Avenue. At the



                                            2
No. 36817-3-III
State v. Turner-Murphy


intersection, stop signs control the traffic moving on Grace Avenue. Thus, traffic on

Pines Road enjoys the right of way.

      On October 26, 2017, at 8:40 a.m., Maura Gopar Santos drove her son to school

and then traveled south in her car on Pines Road toward her workplace. As Gopar left the

elementary school and traveled on Pines Road, she noticed a motorcycle moving 20-25

miles an hour. Valarie Daly rode the motorcycle. The motorcycle traveled in the inside

southbound lane and parallel to Gopar’s vehicle. Gopar traveled below 35 miles an hour,

because she had not reached the speed limit after traveling through a 25 mile per hour

school zone.

      According to Maura Gopar Santos, the motorcycle moved a short distance ahead

of Gopar as the two approached the intersection of Grace Avenue and Pines Road.

Suddenly, a Ford Expedition traveling on Grace Avenue crossed Pines Road. Gopar

noticed the Ford SUV no more than two seconds before the Expedition collided with the

motorcycle. The driver of the motorcycle collapsed to the ground. Gopar approached the

motorcyclist to see if she could help the downed rider, but the rider was unconscious.

      On October 26, between 8:45 and 8:50 a.m., Michael Deafled, a shuttle driver for

the Black Pearl Casino, retrieved co-employee Lynette Williams from the Casino’s

employee parking lot on East Grace Avenue. As he left the parking lot and entered Grace

Avenue, the green Expedition, driven by Elizabeth Turner-Murphy and traveling in the

same direction, pulled around him. According to Deafled, as the Ford Expedition

                                            3
No. 36817-3-III
State v. Turner-Murphy


approached the stop sign at the intersection with Pines Road, the SUV driver performed a

California roll through the stop sign after looking to the left only. According to Deafled’s

passenger, Lynette Williams, the driver of the Expedition executed a California roll at the

intersection with Pines Road and then jetted across Pines Road.

       According to Michael Deafled, as the Ford Expedition crossed the four lanes of

Pines Road, the vehicle struck a motorcycle. The motorcyclist lacked any time to react or

hit the cycle’s brakes. The driver of the SUV neither applied her brakes, nor accelerated

to avoid a collision. After the collision, the driver of the Expedition stopped her vehicle,

inspected the damage to her vehicle, and returned inside her SUV.

       On October 26, at 8:40 a.m., Mary Hayward drove her children to school.

Hayward then headed west on East Grace Avenue. According to Hayward, she traveled

behind a Ford Expedition, which came to a complete stop at the intersection with Pines

Road. Suddenly, the SUV driver accelerated and struck a motorcyclist. Neither the

motorcyclist nor the driver of the SUV applied brakes.

       On October 26, 2017, Robert Barber journeyed on Pines Road going south toward

Interstate 90 in a vehicle driven by his girlfriend. Two cars traveled between Barber’s car

and a motorcycle traveling in the same lane. The biker drove prudently. Barber saw a

green SUV come to a California stop at the stop sign on Grace Avenue and then proceed

across the intersection. He believes the SUV driver looked both ways. According to

Barber, the motorcyclist had no opportunity to apply brakes to avoid a collision.

                                              4
No. 36817-3-III
State v. Turner-Murphy


       We return to the events from the perspective of Elizabeth Turner-Murphy. On the

morning of October 26, Turner-Murphy completed her errand and then drove west on

East Grace Avenue in Spokane Valley. Turner-Murphy was familiar with the

intersection of Pines Road and Grace Avenue. She regularly crossed the intersection and

knew traffic to be heavy in the morning. According to Elizabeth Turner-Murphy, when

she reached the stop sign at the intersection with Pines Road, she looked left and then

right, and then looked both ways again. She entered the intersection only after

concluding passage was safe. Suddenly Turner-Murphy heard a noise similar to a bomb

exploding. She never saw a motorcycle that struck her vehicle. Turner-Murphy finished

crossing Pines, parked her vehicle at the side of the road, and exited the car. Turner-

Murphy saw someone helping a person on the ground and someone phoning 911. She

returned to her Ford Expedition and waited.

       At 8:56 a.m., on October 26, Washington State Patrol Trooper Barry Marcus

responded to dispatch’s request to assist at a motorcycle-vehicle collision. When Trooper

Marcus arrived at the intersection of Pines Road and Grace Avenue, someone was

administering CPR on Valarie Daly. Elizabeth Turner-Murphy’s Ford Expedition faced

westbound on Grace Avenue. Valarie Daly’s motorcycle laid on Grace Avenue

immediately outside the intersection.




                                              5
No. 36817-3-III
State v. Turner-Murphy


      Trooper Barry Marcus examined the two vehicles. The Ford Expedition sustained

damage on the right side passenger door area. Trooper Marcus surmised that the

motorcycle struck the right side of the SUV.

      At the scene of the collision, Trooper Barry Marcus interviewed Elizabeth Turner-

Murphy. Turner-Murphy told Trooper Marcus that she headed west on Grace Avenue

across Pines Road. She never saw the motorcycle ridden by Valarie Daly.

      Trooper Barry Marcus noticed that Elizabeth Turner-Murphy suffered no injuries

that would prevent her from doing field sobriety tests. Turner-Murphy told Barry Marcus

that she felt fine. Trooper Marcus, a drug recognition expert, asked Turner-Murphy to

submit to field sobriety tests, and Turner-Murphy consented. As he conducted the tests,

Marcus noted an odor of alcohol on Turner-Murphy’s breath. Trooper Marcus conducted

the horizontal gaze nystagmus test, and Turner-Murphy exhibited six out of six clues

indicating intoxication. Marcus conducted the walk-and-turn test, and Turner-Murphy

exhibited four out of eight clues suggesting impairment. Finally, Turner-Murphy

completed the one-leg stand test, during which she presented three out of four factors

indicating impairment.

      After completing the field tests on Elizabeth Turner-Murphy, Trooper Barry

Marcus concluded that Turner-Murphy had consumed alcohol. Trooper Marcus further

concluded that Turner-Murphy could not safely operate a vehicle. He placed her under



                                               6
No. 36817-3-III
State v. Turner-Murphy


arrest and obtained a warrant for a blood sample. Barry Marcus transported Turner-

Murphy to Valley Hospital, where the blood draw occurred.

       Washington State Trooper James Wickham, a collision technical specialist, arrived

at the intersection of Pines Road and Grace Avenue at 9:15 a.m. Trooper Wickham

determined that Valarie Daly’s motorcycle hit the passenger side door of Elizabeth

Turner-Murphy’s Expedition. Daly flew over the motorcycle’s handlebars, and her head

and helmet struck the SUV’s passenger window. Wickham found no brake marks at the

scene. Trooper Wickham determined that Turner-Murphy entered the intersection and

failed to yield to the right-of-way traffic traveling south on Pines. Neither vehicle

suffered mechanical failure.

       Washington State Trooper James Wickham testified at trial that a person’s average

reaction time is 1.5 seconds. If a vehicle pulls in front of a motorcyclist, the biker may

lack any reaction time. Even if a motorcyclist sees a car accelerate, 1.5 seconds may be

too late to react.

       Washington State Patrol Detective Ryan Spangler, a collision reconstructionist,

responded to the accident on Grace Avenue and Pines Road at 9:40 a.m., on October 26.

Detective Spangler observed that the front of Valarie Daly’s motorcycle sustained

substantial damage due to contact with another object. At trial, Detective Spangler

explained that, because of the weight difference between the motorcycle and SUV, the

effect of the motorcycle striking the Expedition was equivalent to hitting a “brick wall.”

                                             7
No. 36817-3-III
State v. Turner-Murphy


Report of Proceedings (RP) (Mar. 25, 2019) at 617; See Exhibit P-16. The physical

evidence confirmed that neither vehicle attempted to stop before the collision. Spangler

could not estimate the speed of either vehicle. Detective Spangler concluded that, had

Valarie Daly seen the SUV and perceived it as a hazard, she would have had time and

distance to stop. The evidence showed that she never observed the SUV.

       Valarie Daly died on October 26, 2017. John Howard, Spokane County forensic

pathologist and medical examiner, performed an autopsy on Daly that day. Dr. Howard

found dozens of blunt impact injuries and internal injuries consistent with trauma from a

traffic collision. Howard opined that the motorcycle collision caused Daly’s death.

       Valley Hospital forwarded Elizabeth Turner-Murphy’s blood sample to the

Washington State Patrol Toxicology Laboratory. State Patrol forensic scientist David

Nguyen tested the blood and concluded that Turner-Murphy’s blood contained 0.15

grams of alcohol per one-hundred milliliters of blood. At trial, Nguyen opined that,

according to scientific studies, a person with a blood alcohol level at 0.08 or higher

cannot safely operate a motor vehicle.

                                      PROCEDURE

       The State of Washington charged Elizabeth Turner-Murphy with one count of

vehicular homicide. The information alleged that Turner-Murphy committed the crime

by two alternative means, operating a motor vehicle while under the influence of

intoxicating liquor or operating the vehicle in a reckless manner.

                                             8
No. 36817-3-III
State v. Turner-Murphy


      In closing, Elizabeth Turner-Murphy’s defense counsel argued that Valarie Daly’s

actions constituted an intervening and superseding cause of her own death that precluded

any action of Turner-Murphy from being a proximate cause of the death and thus

shielded Turner-Murphy from criminal liability.

              [Ms. Daly] was supposed to start work at 9:00. She worked on
      Argonne. She still has a ways to go. Ms. Daly started off next to Gopar,
      Ms. Gopar, tucked behind her. She increased her speed after getting out of
      the school zone. She increased her speed to 35 miles an hour, and Ms.
      Gopar’s statement that she prepared, said she passed her; that she passed
      her. With nobody in front of her, this would have been what she saw. All
      four lanes of traffic.
              Trooper Wickham testified he walked the scene and there were no
      obstructions. Detective Spangler testified that accounting for reaction time
      there was still 2.5 seconds left. That included reaction time. Everyone else
      sees the SUV and brakes.
              . . . If Ms. Daly had not been speeding, would Ms. Turner-Murphy
      have been able to get all the way across? But still the question is why,
      again, why no brake marks?
              Troop[er] Wickham said there was no mechanical failure with the
      motorcycle. And this accident happened at 8:56 a.m. Ms. Daly’s actions
      were a superseding intervening act that broke the chain of events that
      began when Ms. Turner-Murphy left the stop sign. Ms. Daly’s actions of
      speeding up after the school zone and passing the Jeep in the 35 miles per
      hour zone happened after Ms. Turner-Murphy took off. She had no control
      over Ms. Daly’s actions.
              Trooper Wickham said you have a duty to yield to the legally
      traveling traffic. If someone is speeding are they legally traveling in
      traffic?

RP (Mar. 26, 2019) at 42-43 (emphasis added).

      The jury convicted Elizabeth Turner-Murphy of vehicular homicide solely on the

driving while under the influence of intoxicants prong of the crime.


                                            9
No. 36817-3-III
State v. Turner-Murphy


                                  LAW AND ANALYSIS

       On appeal, Elizabeth Turner-Murphy repeats her trial theme that Valarie Daly’s

failure to react and stop her motorcycle to avoid the collision constituted a superseding

cause that negated any conduct of Turner-Murphy as the proximate cause of Daly’s

demise. Based on this refrain, Turner-Murphy contends the State presented insufficient

evidence to convict her of vehicular homicide.

       Evidence is sufficient to support a guilty verdict if any rational trier of fact,

viewing the evidence in the light most favorable to the State, could find the elements of

the charged crime beyond a reasonable doubt. State v. Cardenas-Flores, 189 Wn.2d 243,

265, 401 P.3d 19 (2017). A claim of insufficiency admits the truth of the State’s

evidence and all reasonable inferences that can be drawn from it. State v. Drum, 168

Wn.2d 23, 35, 225 P.3d 237 (2010). Circumstantial and direct evidence are equally

reliable. State v. Cardenas-Flores, 189 Wn.2d at 266. This court does not reassess issues

of credibility, persuasiveness, or conflicting testimony. State v. Davis, 182 Wn.2d 222,

227, 340 P.3d 820 (2014).

       According to Elizabeth Turner-Murphy, Valarie Daly enjoyed a clear and

unobstructed view of the intersection of Pines Road and Grace Avenue. Turner-Murphy

emphasizes that the State’s own witness, Detective Ryan Spangler, testified that Daly had

sufficient time to react and stop. When Turner-Murphy crossed Pines Road, she could

not have reasonably anticipated Daly’s failure to stop her motorcycle to avoid the

                                              10
No. 36817-3-III
State v. Turner-Murphy


collision. In so arguing, Turner-Murphy takes the evidence in a light favorable to her, not

to the State. Numerous witnesses testified that Daly lacked any time to stop. Regardless,

one, who breaches a stop sign, should reasonably expect that perpendicular traffic may

not stop.

       RCW 46.61.520(1) governs the crime of vehicular homicide:

              When the death of any person ensues within three years as a
       proximate result of injury proximately caused by the driving of any vehicle
       by any person, the driver is guilty of vehicular homicide if the driver was
       operating a motor vehicle:
              (a) While under the influence of intoxicating liquor or any drug, as
       defined by RCW 46.61.502; or
              (b) In a reckless manner, or
              (c) With disregard for the safety of others.

(Emphasis added.) The jury convicted Elizabeth Turner-Murphy under subsection (a) of

the statute.

       RCW 46.61.520(1) requires proof of causation behind two events. First, the

driving of the motor vehicle by the accused must proximately cause injury to the victim.

Second, the injuries sustained in the accident must proximately result in the victim’s

death. We consider the term “proximate result” to encompass the same concept as

“proximate cause.” The parties conflate the two elements of causation, and so do we.

The State need not establish that the intoxicated driving caused the injuries and death,

only that the collision occurred while Turner-Murphy drove under the influence. State v.

Rivas, 126 Wn.2d 443, 448, 450-51, 896 P.2d 57 (1995).


                                            11
No. 36817-3-III
State v. Turner-Murphy


       Neither RCW 46.61.520(1) nor any other criminal statute defines “proximate

cause.” Nor does the statute mention the concept of superseding cause, on which

Elizabeth Turner-Murphy relies. We review case law for delineation of the concepts of

proximate cause and superseding cause.

       Criminal law borrows the notion of proximate cause from tort law. See e.g., State

v. Frahm, 193 Wn.2d 590, 596-97, 444 P.3d 595 (2019). The law defines “proximate

cause” as “‘a cause which in direct sequence, unbroken by any new, independent cause,

produces the event complained of and without which the injury would not have

happened.’” State v. McAllister, 60 Wn. App. 654, 660, 806 P.2d 772 (1991) (quoting

State v. Gantt, 38 Wn. App. 357, 359, 684 P.2d 1385 (1984), abrogated on other grounds

by State v. Roggenkamp, 153 Wn.2d 614, 106 P.3d 196 (2005). A defendant’s conduct

constitutes a proximate cause of harm if the conduct serves as a substantial factor in

bringing about the harm and no other rule relieves her from liability. State v. Meekins,

125 Wn. App. 390, 396-97, 105 P.3d 420 (2005). Elizabeth Turner-Murphy’s theory of

superseding cause constitutes a potential independent cause and a possible rule relieving

her of liability under the definitions of proximate cause.

       One can avoid responsibility for a death that results from driving provided a

superseding, intervening event causes the death. State v. Rivas, 126 Wn.2d 443, 453

(1995). The criminal law also appropriates its definition of superseding cause from tort

law. State v. Frahm, 193 Wn.2d 590, 600 (2019); Campbell v. ITE Imperial Corp., 107

                                             12
No. 36817-3-III
State v. Turner-Murphy


Wn.2d 807, 811-14, 733 P.2d 969 (1987). An intervening cause is a force that actively

operates to produce harm to another after the actor’s act or omission has been committed.

State v. Frahm, 193 Wn.2d at 600; Klein v. Pyrodyne Corp., 117 Wn.2d 1, 17 n.7, 810

P.2d 917, 817 P.2d 1359 (1991). An intervening cause that suffices to relieve the

wrongdoer of liability is a superseding cause. State v. Frahm, 193 Wn.2d at 600.

       Whether an act comprises a superseding cause depends in part on whether the

accused can reasonably foresee the intervening act. State v. Frahm, 193 Wn.2d at 600.

The law only considers intervening acts that are not reasonably foreseeable as

superseding causes. State v. Frahm, 193 Wn.2d at 600; Crowe v. Gaston, 134 Wn.2d

509, 519, 951 P.2d 1118 (1998). An intervening act will not constitute a superseding

cause if the original actor should have realized that a third person might so act. State v.

Frahm, 193 Wn.2d at 600; Campbell v. ITE Imperial Corp., 107 Wn.2d 807, 811-14

(1987). Factors to consider in determining whether an intervening act is foreseeable

include whether (1) the intervening act created a different type of harm; (2) the

intervening act constituted an extraordinary act; and (3) the intervening act operated

independently. State v. Roggenkamp, 115 Wn. App. 927, 945-46, 64 P.3d 92 (2003),

aff’d, 153 Wn.2d 614, 106 P.3d 196 (2005).

       For the conduct of one other than the accused to form a superseding cause, the

intervening conduct must also actively produce the harm after the accused commits his

act. State v. Meekins, 125 Wn. App. at 398; State v. Souther, 100 Wn. App. 701, 710,

                                             13
No. 36817-3-III
State v. Turner-Murphy


998 P.2d 350 (2000). Stated differently, if the other conduct occurs concurrently to the

defendant’s actions, the other conduct cannot be a superseding cause. State v. Frahm,

193 Wn.2d 590, 601 (2019); State v. Roggenkamp, 153 Wn.2d at 631; State v. Meekins,

125 Wn. App. at 398-99.

       Both of the two limitations on superseding causes apply here. The conduct of

Valarie Daly in failing to notice Elizabeth Turner-Murphy’s Ford Expedition was

foreseeable because of the heavy traffic and the fact that Daly, not Turner-Murphy,

enjoyed the right of way. Daly’s conduct was not extraordinary. Daly’s conduct

produced the same harm as the driving of Turner-Murphy. The conduct of Turner-

Murphy elapsed concurrently with the conduct of Daly to produce the collision of the two

vehicles and the death of Daly.

       Two Washington decisions confirm our conclusion that any conduct of Valarie

Daly did not relieve Elizabeth Turner-Murphy of criminal responsibility. In State v.

Souther, 100 Wn. App. 701 (2000), Roger William Souther drove a pickup truck at a time

that his blood alcohol level was 0.29. He approached an intersection controlled by a

traffic light, but the light was green. As Souther turned left, he struck an oncoming

motorcyclist, and the collision killed the cyclist. In defense of the charge of vehicular

homicide, Souther contended the conduct of the motorcyclist formed a superseding cause

because the cyclist sped and displayed a left-turn signal. Because the alleged wrongful



                                             14
No. 36817-3-III
State v. Turner-Murphy


conduct of the victim occurred before the collision, this court deemed the deceased’s

actions to be concurring, not superseding, causes.

       In State v. Roggenkamp, 115 Wn. App. 927 (2003), Michael Roggenkamp drove

down a rural two lane residential road with a posted speed limit of 35 miles per hour.

While traveling at 70 miles an hour, Roggenkamp entered the oncoming traffic lane to

pass the vehicle in front of him. Roggenkamp then noticed a car driven by Vonrahe

Chilcoate turn from an intersection into the lane in which he traveled. He immediately

attempted to stop which caused his brakes to lock and sent his vehicle into a skid. JoAnn

Carpenter earlier stopped at the stop sign of the intersection and then made the same turn

as Chilcoate. Roggenkamp’s vehicle struck Carpenter’s car, and the collision killed

Carpenter’s son instantly. At the time of the impact, Carpenter’s blood alcohol

concentration level was 0.13.

       On appeal, Michael Roggencamp argued that JoAnn Carpenter’s intoxication and

her turning into his path after his car began to skid were supervening causes of the boy’s

death. This court observed that the intervening act must have occurred after the

defendant’s act or omission. Roggenkamp’s reckless driving was ongoing at the time of

Carpenter’s act of pulling into the intersection. Roggenkamp also should have foreseen

the possibility that a vehicle would enter the roadway from the intersection.

       We note that the victim of a crime generally takes some action that leads to his or

her vulnerability to the crime. For example, a quarry of a street robbery may saunter on

                                            15
No. 36817-3-III
State v. Turner-Murphy


the sidewalk and, when confronted, fail to flee the scene before being robbed. The view

of superseding cause advanced by Elizabeth Turner-Murphy might negate many, if not

most, crimes.

                                    CONCLUSION

      We affirm Elizabeth Turner-Murphy’s conviction for vehicular homicide.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                            _________________________________
                                            Fearing, J.

WE CONCUR:



______________________________
Korsmo, A.C.J.


______________________________
Siddoway, J.




                                           16